DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Ji et al. (US 2014/0094035, hereafter Ji ‘035) does not teach the claimed chamber pressure of less than about 20 mTorr or the claimed plasma density of greater than 1017 ions/m3 but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-8, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Patent Application Publication 2014/0094035, hereafter Ji ‘035) in view of Dvorsky et al. (U.S. Patent 6,759,297, hereafter Dvorsky ‘297).
Claim 1: Ji ‘035 teaches a method of forming a film (abstract) comprising:
flowing a process gas into a plasma chemical vapor deposition chamber housing a substrate (201) having a feature (203) (Fig. 1, [0005], [0038], [0039]), the process gas comprising C2H2 ([0039]), which is a hydrocarbon with a H:C ratio of less than 2:1, and helium ([0039]), the substrate being processed at a temperature of about 400°C to 500°C ([0013]);
generating a plasma ([0039]); and
depositing a carbon film (205) on the feature (Fig. 2B, [0039]), the carbon film having a void located within the feature (Fig. 2B, [0040]).

With respect to claim 1, Ji ‘035 does not explicitly teach that the substrate is processed at a pressure of less than about 20 mTorr, or that the plasma has a density greater than 1017 ions/m3.
Dvorsky ‘297 teaches a method of forming a film comprising plasma enhanced chemical vapor deposition (abstract, col 2 ln 1-17) for a semiconductor memory device (abstract, col 1 ln 7-11). Dvorsky ‘297 teaches that the processing pressure during plasma enhanced chemical vapor deposition affects the uniformity and surface defects of the formed film (col 2 ln 58-65), and the ion density of the plasma affects the density, quality, and deposition rate of the formed film (col 8 ln 7-24). Both Dvorsky ‘297 and Ji ‘035 teach methods of forming a film comprising plasma enhanced chemical vapor deposition (‘035, abstract; ‘297, abstract, col 2 ln 1-17) for a semiconductor memory device (‘035, abstract, [0002], [0003]; ‘297, col 1 ln 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure and ion density of the plasma in the plasma chemical vapor deposition in the method of Ji ‘035 because the processing pressure during plasma enhanced chemical vapor deposition affects the uniformity and surface defects of the formed film and the ion density of the plasma affects the density, quality, and deposition rate of the formed film, as taught by Dvorsky ‘297. See MPEP 2144.05.II.

Claims 2 and 3: Ji ‘035 teaches that the hydrocarbon process gas can be C2H2 ([0039]).
Claim 4: Ji ‘035 teaches that the carbon film can be an amorphous carbon film ([0031], [0039]).
Claim 5: Ji ‘035 teaches that the feature can be a trench (Fig. 2A, [0032]).
Claim 7: Ji ‘035 teaches that the feature extends a depth from a top surface to a bottom surface and having a width defined by two sidewalls (Fig. 2A), wherein the carbon film is deposited on the top surface, two sidewalls, and bottom surface of the feature (Fig. 2B), the carbon film having a void located within the width of the feature at a distance from the bottom surface of the feature (Fig. 2B, [0040]).

Claim 8: Ji ‘035 teaches a method of forming a film (abstract) comprising:
flowing a process gas into a plasma enhanced chemical vapor deposition chamber housing a substrate (201) having a substrate surface (Fig. 1, [0005], [0039]), the process gas comprising C2H2 ([0039]), which is a hydrocarbon with a H:C ratio of less than 2:1, and helium ([0039]), the substrate being processed at a temperature of about 400°C to 500°C ([0013]);
generating a plasma ([0039]); and
depositing a carbon film (205) on the substrate surface (Fig. 2B, [0039]), the substrate surfacing having a feature (203) thereon (Fig. 2A, [0038]), the feature extending a depth from the substrate surface to a bottom surface and having a width defined by two sidewalls (Fig. 2A), wherein the carbon film is deposited on the substrate surface, two sidewalls, and bottom surface of the feature (Fig. 2B), the carbon film having a void located within the width of the feature at a distance from the bottom surface of the feature (Fig. 2B, [0040]).
Ji ‘035 further teaches that the method is for making a semiconductor memory device (abstract, [0002], [0003]).

With respect to claim 8, Ji ‘035 does not explicitly teach that the substrate is processed at a pressure of less than about 20 mTorr, or that the plasma has a density greater than 1017 ions/m3.
Dvorsky ‘297 teaches a method of forming a film comprising plasma enhanced chemical vapor deposition (abstract, col 2 ln 1-17) for a semiconductor memory device (abstract, col 1 ln 7-11). Dvorsky ‘297 teaches that the processing pressure during plasma enhanced chemical vapor deposition affects the uniformity and surface defects of the formed film (col 2 ln 58-65), and the ion density of the plasma affects the density, quality, and deposition rate of the formed film (col 8 ln 7-24). Both Dvorsky ‘297 and Ji ‘035 teach methods of forming a film comprising plasma enhanced chemical vapor deposition (‘035, abstract; ‘297, abstract, col 2 ln 1-17) for a semiconductor memory device (‘035, abstract, [0002], [0003]; ‘297, col 1 ln 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure and ion density of the plasma in the plasma chemical vapor deposition in the method of Ji ‘035 because the processing pressure during plasma enhanced chemical vapor deposition affects the uniformity and surface defects of the formed film and the ion density of the plasma affects the density, quality, and deposition rate of the formed film, as taught by Dvorsky ‘297. See MPEP 2144.05.II.

Claim 11: Ji ‘035 teaches that the hydrocarbon process gas can be C2H2 ([0039]).
Claim 12: Ji ‘035 teaches that the carbon film can be an amorphous carbon film ([0031], [0039]).

Claim 14: Ji ‘035 teaches the limitations of claim 8, as discussed above. Ji ‘035 further teaches that the feature can have an aspect ratio of up to about 12:1 ([0008]).
With respect to claim 14, Ji ‘035 does not explicitly teach the aspect ratio is greater than or equal to about 10:1. However, the claimed aspect ratio range of greater than or equal to about 10:1 is obvious over the aspect ratio range of up to about 12:1 taught by Ji ‘035 because they overlap. See MPEP 2144.05.

Claim 15: Ji ‘035 teaches the limitations of claim 8, as discussed above. Ji ‘035 further teaches that the feature can have a depth to width ratio of up to about 12:1 and a width of about 30 nm to about 140 nm ([0008]). Therefore, the feature has a depth of up to 1680 nm.
With respect to claim 15, Ji ‘035 does not explicitly teach that the depth of the feature is about 50 nm to about 10000 nm. However, the claimed depth range of about 50 nm to about 10000 nm is obvious over the depth range of up to 1680 nm taught by Ji ‘035 because they overlap. See MPEP 2144.05.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. ‘035 in view of Dvorsky et al. ‘297 as applied to claim 5 above, and further in view of Tokashiki et al. (U.S. Patent Application Publication 2019/0206723, hereafter Tokashiki ‘723).
The modified teachings of Ji ‘035 teach the limitations of claim 5, as discussed above. With respect to claim 6, they do not explicitly teach that the feature has an aspect ratio of greater than or equal to 50:1.
Tokashiki ‘723 teaches a method of making a semiconductor memory device (abstract, [0002]) comprising depositing a coating by plasma enhanced chemical vapor deposition ([0021]). Tokashiki ‘723 teaches that the aspect ratio of features of a semiconductor memory device affects the memory density ([0002]). Both Tokashiki ‘723 and Ji ‘035 teach methods of making semiconductor memory devices (‘035, abstract, [0002], [0003]; ‘723, abstract, [0002]) comprising depositing a coating by plasma enhanced chemical vapor deposition (‘035, abstract, [0009]; ‘723, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the feature aspect ratio in the method taught by the modified teachings of Ji ‘035 because the aspect ratio of features of a semiconductor memory device affects the memory density, as taught by Tokashiki ‘723. See MPEP 2144.05.II.

Claims 9, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. ‘035 in view of Dvorsky et al. ‘297 as applied to claim 8 above, and further in view of Pachamuthu et al. (U.S. Patent Application Publication 2015/0079765, hereafter Pachamuthu ‘765).
Claim 9: The modified teachings of Ji ‘035 teach the limitations of claim 8, as discussed above. With respect to claim 9, they do not explicitly teach that the method further comprises etching or planarizing the carbon film such that the carbon film is substantially coplanar with the substrate surface, and depositing a second film on the substrate surface and a top surface of the carbon film, the second film comprising one or more of silicon nitride or silicon oxide.
Pachamuthu ‘765 teaches a method of forming a film for a semiconductor memory device (abstract) comprising depositing a film in a high aspect ratio feature in a substrate (abstract, Figs. 5C-5J and 8D-8F). Pachamuthu ‘765 teaches that the method can further comprise, after depositing the film in the high aspect ratio feature, planarizing the film such that the film is coplanar with the top surface of the substrate (Figs. 5H-5I and 8E, [0056]), and depositing a silicon oxide film (523) on the top surface of the substrate and top surface of the planarized film (Figs. 5J and 8F, [0056], [0066]). Pachamuthu ‘765 teaches that this allows further processing of the substrate to form the memory device (Figs. 6A-E, [0057]). Both Pachamuthu ‘765 and Ji ‘035 teach methods of forming a film for a semiconductor memory device (‘035, abstract, [0002], [0003]; ‘765, abstract) comprising depositing a film in a high aspect ratio feature in a substrate (‘035, abstract, [0039], Figs. 2A-B; ‘765, abstract, Figs. 5C-5J and 8D-8F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of, after depositing the film in the high aspect ratio feature, planarizing the film such that the film is coplanar with the top surface of the substrate, and depositing a silicon oxide film on the top surface of the substrate and top surface of the planarized film taught by Pachamuthu ‘765 to the method taught by the modified teachings of Ji ‘035 because it allows further processing of the substrate to form the memory device, as taught by Pachamuthu ‘765.
Further, it would have been a combination of prior art elements that would have yielded predictable results.

Claim 13: With respect to claim 13, the modified teachings of Ji ‘035 do not explicitly teach that the method further comprises annealing the substrate wherein the second film reduces shrinkage of carbon film during anneal.
Pachamuthu ‘765 teaches a method of forming a film for a semiconductor memory device (abstract) comprising depositing a film in a high aspect ratio feature in a substrate (abstract, Figs. 5C-5J and 8D-8F). Pachamuthu ‘765 teaches that the method can further comprise annealing after depositing the silicon oxide second film ([0066]). Both Pachamuthu ‘765 and Ji ‘035 teach methods of forming a film for a semiconductor memory device (‘035, abstract, [0002], [0003]; ‘765, abstract) comprising depositing a film in a high aspect ratio feature in a substrate (‘035, abstract, [0039], Figs. 2A-B; ‘765, abstract, Figs. 5C-5J and 8D-8F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of annealing after depositing the silicon oxide second film taught by Pachamuthu ‘765 to the method taught by the modified teachings of Ji ‘035 because it would have been a combination of prior art elements that would have yielded predictable results.

With respect to claim 13, the modified teachings of Ji ‘035 do not explicitly teach that the second film reduces shrinkage of carbon film during anneal.
However, it is reasonable to presume that the second film reduces shrinkage of carbon film during anneal is inherent to the method taught by the modified teachings of Ji ‘035. Support for said presumption is found in the use of like materials (i.e. an amorphous carbon film in a high aspect ratio gap where the second film is silicon oxide) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the modified teachings of Ji ‘035’s product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 16 and 20: Ji ‘035 teaches a method of manufacturing a semiconductor memory device (abstract, [0002], [0003]) comprising:
etching a material with a thickness on a substrate to form a hole opening (203), which corresponds to the claimed memory hole, extending a depth from a top surface of the material to a bottom surface (Fig. 2A, [0073]), the hole having a width defined by two sidewalls (Fig. 2A);
loading the substrate into a plasma enhanced chemical vapor deposition chamber ([0005]);
flowing a process gas into the plasma chemical vapor deposition chamber (Fig. 1, [0005], [0039]), the process gas comprising C2H2 ([0039]), which is a hydrocarbon with a H:C ratio of less than 2:1, and helium ([0039]), the substrate and material being processed at a temperature of about 400°C to 500°C ([0013]);
generating a plasma ([0039]); and
depositing a carbon film (205) on the top surface, two sidewalls, and bottom surface of the feature (Fig. 2B), the carbon film having a void located within the width of the memory hole at a distance from the bottom surface (Fig. 2B, [0040]).

With respect to claim 16, Ji ‘035 does not explicitly teach that the substrate is processed at a pressure of less than about 20 mTorr, that the plasma has a density greater than 1017 ions/m3, or that the material is a film stack formed on the substrate, the film stack comprising a plurality of alternating layers of first material and a second material. With respect to claim 20, Ji ‘035 does not explicitly teach that the first material and the second material independently comprise one or more of an oxide material, a nitride material, and a polysilicon material.
Dvorsky ‘297 teaches a method of forming a film comprising plasma enhanced chemical vapor deposition (abstract, col 2 ln 1-17) for a semiconductor memory device (abstract, col 1 ln 7-11). Dvorsky ‘297 teaches that the processing pressure during plasma enhanced chemical vapor deposition affects the uniformity and surface defects of the formed film (col 2 ln 58-65), and the ion density of the plasma affects the density, quality, and deposition rate of the formed film (col 8 ln 7-24). Both Dvorsky ‘297 and Ji ‘035 teach methods of forming a film comprising plasma enhanced chemical vapor deposition (‘035, abstract; ‘297, abstract, col 2 ln 1-17) for a semiconductor memory device (‘035, abstract, [0002], [0003]; ‘297, col 1 ln 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure and ion density of the plasma in the plasma chemical vapor deposition in the method of Ji ‘035 because the processing pressure during plasma enhanced chemical vapor deposition affects the uniformity and surface defects of the formed film and the ion density of the plasma affects the density, quality, and deposition rate of the formed film, as taught by Dvorsky ‘297. See MPEP 2144.05.II.


With respect to claim 16, the modified teachings of Ji ‘035 do not explicitly teach that the material is a film stack formed on the substrate, the film stack comprising a plurality of alternating layers of first material and a second material. With respect to claim 20, the modified teachings of Ji ‘035 do not explicitly teach that the first material and the second material independently comprise one or more of an oxide material, a nitride material, and a polysilicon material.
Pachamuthu ‘765 teaches a method of forming a film for a semiconductor memory device (abstract) comprising depositing a film in a high aspect ratio hole in a substrate (abstract, Figs. 5C-5J and 8D-8F). Pachamuthu ‘765 teaches that the material in which the memory hole is formed can be a film stack (19, 121) (Figs. 5B-C, [0042]) comprising alternating layers of an oxide (19) and a nitride (121) ([0045]). Both Pachamuthu ‘765 and Ji ‘035 teach methods of forming a film for a semiconductor memory device (‘035, abstract, [0002], [0003]; ‘765, abstract) comprising depositing a film in a high aspect ratio hole in a substrate (‘035, abstract, [0039], Figs. 2A-B; ‘765, abstract, Figs. 5C-5J and 8D-8F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the film stack comprising alternating layers of an oxide and a nitride taught by Pachamuthu ‘765 as the material in which the hole is formed in the method taught by Ji ‘035 because a film stack comprising alternating layers of an oxide and a nitride is suitable for the material containing the hole feature in a memory device, as taught by Pachamuthu ‘765. See MPEP 2144.07.

Claims 17 and 19: With respect to claim 17, the modified teachings of Ji ‘035 do not explicitly teach that the method further comprises etching or planarizing the carbon film such that the carbon film is substantially coplanar with the substrate surface, and depositing a second film on the substrate surface and a top surface of the carbon film. With respect to claim 19, they do not explicitly teach that the second film comprises one or more of silicon nitride or silicon oxide.
Pachamuthu ‘765 teaches a method of forming a film for a semiconductor memory device (abstract) comprising depositing a film in a high aspect ratio feature in a substrate (abstract, Figs. 5C-5J and 8D-8F). Pachamuthu ‘765 teaches that the method can further comprise, after depositing the film in the high aspect ratio feature, planarizing the film such that the film is coplanar with the top surface of the substrate (Figs. 5H-5I and 8E, [0056]), and depositing a silicon oxide film (523) on the top surface of the substrate and top surface of the planarized film (Figs. 5J and 8F, [0056], [0066]). Pachamuthu ‘765 teaches that this allows further processing of the substrate to form the memory device (Figs. 6A-E, [0057]). Both Pachamuthu ‘765 and Ji ‘035 teach methods of forming a film for a semiconductor memory device (‘035, abstract, [0002], [0003]; ‘765, abstract) comprising depositing a film in a high aspect ratio feature in a substrate (‘035, abstract, [0039], Figs. 2A-B; ‘765, abstract, Figs. 5C-5J and 8D-8F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of, after depositing the film in the high aspect ratio feature, planarizing the film such that the film is coplanar with the top surface of the substrate, and depositing a silicon oxide film on the top surface of the substrate and top surface of the planarized film taught by Pachamuthu ‘765 to the method taught by the modified teachings of Ji ‘035 because it allows further processing of the substrate to form the memory device, as taught by Pachamuthu ‘765.
Further, it would have been a combination of prior art elements that would have yielded predictable results.

Claim 18: Ji ‘035 teaches that the hydrocarbon process gas can be C2H2 ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713